712 N.E.2d 967 (1999)
Shari K. JORDAN, Appellant (Plaintiff below),
v.
Daniel READ, M.D., Appellee (Defendant below).
No. 49S04-9805-CV-275.
Supreme Court of Indiana.
July 9, 1999.
ORDER DENYING TRANSFER
The Court of Appeals issued its unpublished memorandum decision on in this case on March 18, 1997. Appellant Jordan petitioned to transfer, and transfer was granted on May 8, 1998.
After further review of the case, the Court now finds that transfer was improvidently granted and transfer is now DENIED.
All Justices concur.